EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims 20, 24, 26, 29-30, 41, 77-79, 81-82.
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821, claims 20, 24, 26, 29-30, 41, 77-79, 81-82, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 9-10, 13-14, 20, 24, 26, 29-30, 41, 45-46, 49, 51, 77-82 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 9, 20, 24 each recites a monomer unit which has an amine functionalized repeat unit of Formula 2: 

    PNG
    media_image1.png
    174
    479
    media_image1.png
    Greyscale

Where at least one -CR2R2-NR3R4 is present and where n is greater than 2. Claims 10, 13-14, 26, 29-30, 41, 45-46, 51, 77-82 depend from claims 9, 20 and 24 and therefore contain the allowable subject matter.
Relevant prior art includes Jacquet (US 4,217,914), Enomoto (US 2016/0195814), and Tanaka (EP 0768321) (provided on 11/26/2021).
Jacquet teaches di-tertiary diamines of the formula 
    PNG
    media_image2.png
    64
    107
    media_image2.png
    Greyscale
 (col. 3, ln. 35-46) and provides examples where A1 is 
    PNG
    media_image3.png
    55
    119
    media_image3.png
    Greyscale
 and R is CH3 and R’ is C8H17 (Table I).
This has the structure 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. This falls outside the scope of the instant claims which require n to be greater than 2. This results in the instantly claimed compounds having at least three amine groups, which is more than the number taught in Jaquet.
Enomoto teaches a resin (x) which has at least one of a primary amine and secondary amino group (¶ 187) which includes derivatives of polyallylamines (¶ 189) and has a repeat unit that can be exemplified by the structure 
    PNG
    media_image5.png
    89
    81
    media_image5.png
    Greyscale
 (¶ 204, 831) and has a weight average molecular weight of 1000-100,000 (¶ 207-208). Enomoto falls outside the scope of the instant claims because Enomoto fails to teach the end groups M1 and M2. There is no motivation present in Enomoto to select the claimed end groups.
Tanaka teaches a polyallylamine having the structural formula 
    PNG
    media_image6.png
    116
    144
    media_image6.png
    Greyscale
  where R1 includes a free amino group and n is an integer from 2 to 1,000 and X and Y represent a hydrogen, initiator residue or chain transfer catalyst residue (abstract). When a hydrogen atom is present at the terminus, the end group corresponds to a methyl group. This falls outside the scope of the claims because the claimed M1 group cannot be a hydrogen, but must be a C1-15 alkyl group. When M1 is a C1 alkyl group, the number of carbon atoms after the carbon atom having X1 and X2 is two, corresponding to an ethyl group. Tanaka does not provide any motivation to use an alkyl group larger than a methyl group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764